Corrections to votes and voting intentions: see Minutes
The list of Members wishing to present an explanation of vote has now been completed.
I should like it minuted that Mr Brons made a request for the floor, on a point of order, because he felt he had been alluded to in some of the words uttered by Mr Martin. Pursuant to the Rules of Procedure, Mr Burns was going to be given the floor now. I should therefore like it to be minuted that Mr Brons was given the opportunity of taking the floor, but was unable to make use of it as he was absent.
(The sitting was suspended at 14.10 and resumed at 15.00)